Citation Nr: 1115485	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for nerve damage to the left leg and left wrist/hand, as a result of a surgical procedure provided at a VA medical facility in March 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from November 1981 to October 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

The Veteran and his sister testified at a Travel Board hearing which was chaired by the undersigned at the Lincoln RO in July 2007.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In October 2008, the Board remanded the Veteran's claim to obtain treatment records and nursing notes from the VA facility in Omaha, Nebraska and to provide him with a VA peripheral nerves examination in an effort to obtain a medical nexus opinion regarding his claim for VA compensation.  The Veteran's claim was then to be readjudicated and returned to the Board if not granted.  The requested records were obtained and associated with the Veteran's VA claims file in July 2009.  Thereafter, the Veteran presented for VA peripheral nerves examinations July 2009 and March 2010.  The Veteran's claim was readjudicated by the VA Appeals Management Center in June 2010 in a supplemental statement of the case (SSOC) and returned to the Board.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  





FINDING OF FACT

The preponderance of the competent medical and other evidence of record does not show that the additional left leg and or left wrist/hand disabilities that followed the Veteran's March 2005 surgery were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional disability of the left leg and/or left wrist/hand under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was notified in VCAA letters dated in June 2005 and July 2005 that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  

The June 2005 and July 2004 VACC letters notified the Veteran of the information and evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  This notice discussed the matter generally, and specifically addressed the claimed issue, including notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  These letters specifically advised the Veteran of the evidence needed to establish a claim for compensation under 38 U.S.C.A. § 1151.  Since the Veteran was given complete VCAA notice prior to the initial adjudication of his claim in January 2006.  As such, no timing error concerning VCAA notice is present.  See Pelegrini, supra.  

The Board observes that the Veteran was not notified of the how VA determines disability rating and effective dates as per the Court's decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), prior to the initial adjudication of his claim in January 2006.  However, the Court's Decision in Dingess/Hartman was not promulgated until March 2006, such notification is a practical and factual impossibility.  Regardless, having found that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.

Further, if any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA outpatient treatment records, to include the operation reports and related documents from his March 2005 surgeries, and service treatment records have been associated with his VA claims file.  The Board also notes that the Veteran's treatment records concerning his claim for benefits from the Social Security Administration (SSA) have been obtained and associated with the VA claims file.  The Veteran has not identified any private or other treatment records which may be necessary for proper adjudication of his claim.  

Further, the Veteran was provided VA examinations in September 2005, April 2006, July 2009 and March 2010.  To that end, when VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The September 2005, July 2009 and March 2010 VA examination reports reflect that the VA examiners thoroughly reviewed the Veteran's complete VA claims file, conducted a physical examination of the Veteran and recorded his objective symptoms and subjective complaints.  The Board notes that the April 2006 VA examiner was not furnished with a copy of the Veteran's VA claims file at the time of the examination; however, such was subsequently provided to the VA examiner for review, and the VA examiner confirmed his April 2006 opinion in a June 2006 addendum.  These VA examination reports and provided opinions are thorough and supported by VA outpatient treatment records.  Furthermore, the examination reports, combined with the other evidence of record, provide findings that are adequate for the purposes of this decision.  See 38 C.F.R. § 4.2 (2010).  

The Board specifically notes that the Veteran's representative asserted that the VA medical staff at the VA facility in Omaha, Nebraska were not "totally objective" when reviewing the Veteran's records and providing VA opinions in September 2005 and April 2006.  See the July 2007 VA hearing transcript at pages 14 and 15.  In response, the October 2008 Board Remand specifically requested that the Veteran was to be examined by a VA medical professional unaffiliated with the VA facility in Omaha, Nebraska.  Upon remand for such an examination, the Veteran was, nonetheless, the Veteran was provided an examination at the VA facility in Omaha, Nebraska in July 2009.  However, the Veteran was subsequently provided a VA examination at the VA facility in Kansas City, Kansas in March 2010.  Accordingly, the Board's August 2010 remand instructions have been fulfilled.  See Stegall, supra.  Moreover, the Board notes that such argument does not indicate that the examiner failed to properly discharge her duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.' ").

In passing, the Board notes that VA Medical Center (VAMC) medical quality assurance records have not been requested or obtained in this case.  The Board is not at liberty to obtain such records.  Although VA is required under the VCAA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for benefits, and quality assurance records might contain evidence and conclusions relevant to a determination under 38 U.S.C.A. § 1151, VA is not permitted to disclose quality assurance records to the public except in narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  As records obtained through the VCAA must be considered in a claim, and records considered in a claim must be disclosed to Veterans under VA regulations and Court case law, the VA Office of the General Counsel has determined that Congress intended the privilege to apply to prevent VA from obtaining and using these records where doing so would inevitably entail disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 (2005).  Further, VA Adjudication Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining to the development of the evidence relating to claims under 38 U.S.C.A. § 1151, expressly states that quality-assurance investigative reports should not be requested and that copies should not be filed in a Veteran's claims file.  Citing 38 U.S.C.A. § 5107, the manual states that these reports are confidential and cannot be used as evidence in the adjudication of such claims.  Accordingly, VA is specifically barred from requesting the VAMC medical quality assurance records.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Compensation under 38 U.S.C.A. § 1151

Effective October 1, 1997, the United States Congress amended 38 U.S.C.A. § 1151. See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, § 1151, as amended, reads as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (2010).

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown:  (1) Disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 is the regulation that implements 38 U.S.C.A. § 1151.  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part involved or system separately.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, the Veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  See 38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Analysis

The Veteran claims benefits pursuant to 38 U.S.C.A. § 1151 for additional disabilities resulting from an aortogram and thrombolectomy performed at a VA hospital on March 25, 2005 and March 29, 2005, respectively.  Specifically, the Veteran alleges that the aortogram resulted in nerve damage in his left lower extremity and that he incurred nerve damage in his left hand/wrist because his intravenous (IV) line was not changed regularly.  See e.g., the Veteran's statements dated in June 2005 and July 2005.  Having reviewed the record, the Board finds that entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 is not warranted.

As noted above, records of these surgeries have been associated with the Veteran's VA claims file.  The Veteran underwent from an aortogram and thrombolectomy performed at the VA facility in Omaha, Nebraska, on March 25, 2005 and March 29, 2005, respectively.

A review of the VA treatment records reflects that only a few days after the aortogram, the Veteran presented with complaints of pain in the lower left extremity.  Further testing at that time revealed occlusion of the left superficial femoral artery, and thus, the thrombolectomy was performed.  After the thrombolectomy was performed, the Veteran was released from the hospital with a Jackson-Pratt (JP) drain in his left groin to facilitate healing.  

In passing, the Board notes that VA treatment records reflect that the Veteran later formed a left groin lymphocele, for which a groin exploration and lymphocele evacuation was performed at the VA facility in Omaha, Nebraska on April 14, 2005.  Moreover, the Veteran underwent surgery to remove a ganglion cyst in his left wrist in November 2007 at the VA facility in Omaha, Nebraska.  The Board observes that the Veteran does not assert that the April 2005 and/or November 2007 VA surgeries were the cause of his nerve damage of the left lower extremity and/or left hand/wrist.  

Concerning the Veteran's lower left extremity, it is uncontroverted that the Veteran incurred an additional disability as a result of the aortogram performed on March 24, 2005.  Specifically, a September 2005 electromyogram (EMG) reflects that the Veteran evidenced symptomatology congruent with left posterior tibial mononeuropathy and complex regional pain syndrome with superimposed left posterior tibial ischemic mononeuropathy.  While the September 2005 VA examiner was unable to provide a specific diagnosis on this issue without resort to mere speculation, the diagnoses and opinions of the April 2006, July 2009 and March 2010 VA examiners are congruent and uniform on this point.  See the September 2005, April 2006, July 2009 and March 2010 VA examination reports.  Additionally, a private September 2005 examination performed by D.G.R., M.D. in connection with the Veteran's claim for SSA benefits notes the Veteran's neurological symptomatology of the left leg.  See a September 2005 private examination report from D.G.R., M.D.  

Concerning the Veteran's left wrist/hand, it is unclear whether the Veteran incurred an additional disability as a result of the thrombolectomy performed on March 29, 2005 at the VA facility in Omaha, Nebraska.  Specifically, the September 2005 VA examiner could not render a diagnosis or opinion without resort to mere speculation.  However, the September 2005, April 2006, July 2009 and March 2010 VA examination reports as well as the September 2005 private examination report from D.G.R., M.D. note that the Veteran has been diagnosed with carpal tunnel syndrome, cubital tunnel syndrome and carpo-metacarpal arthritis of the left hand during the pendency of the appeal.  See e.g., the September 2005, April 2006, July 2009 and March 2010 VA examination reports as well as the September 2005 private examination report from D.G.R., M.D. and the September 2005 EMG report.  Indeed, the nursing notes in connection with the thrombolectomy performed on March 29, 2005 reflect tingling and numbness of the left hand.  See nursing notes dated from March 20, 2005 tho April 3, 2005.  Crucially, the July 2009 and March 2010 VA examiner opined that, while it appeared that the Veteran did evidence neurological symptomatology, to include ulnar nerve entrapment, median nerve neuropathy and carpal tunnel syndrome, subsequent to his March 29, 2005 thrombolectomy, such was not causally related to the surgery.  See the July 2009 and March 2010 VA examination reports.  

A determination as to additional disability as a result of treatment at a VA facility requires competent evidence.  The Veteran is competent to report his symptoms.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of opining on matters requiring medical knowledge).  Thus, the assertions from the Veteran and his sister are not competent medical evidence that the symptoms he manifested were indicative of additional disability of the left lower extremity and/or left hand/wrist in connection with his March 2005 VA surgeries.  Furthermore, if there was additional disability as a result of these surgical procedures, the Veteran and his sister, as lay people, are not competent to render an opinion as to whether such disability resulted through the fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In sum, it is unclear as to whether the Veteran's March 29, 2005 thrombolectomy surgery resulted in an additional disability of the Veteran's right hand/wrist.  However, the Board notes that the July 2009 and March 2010 VA examiner expressed that the Veteran did incur some superficial sensory nerve disruption due to the IV placement in connection with the March 29, 2005 surgery.  See the July 2009 and March 2010 VA examination reports.  

The Board notes that D.G.R., M.D. opined in his September 2005 private examination report that the Veteran's neuropathy of the lower left extremity was due to the March 24, 2005 aortogram.  See the September 2005 private examination report from D.G.R., M.D.  Likewise, a July 2005 VA neurological consultation report reflects that a VA physician alluded to a relationship between the Veteran's left hand/wrist neurological symptomatology and the IV placement in connection with the March 29, 2005 thrombolectomy.  See a July 2005 neurological consultation report.  However, while these records allude to a relationship between the two surgeries and resulting additional disabilities, the matters of carelessness, negligence, errors or judgment, lack of proper skill, forseeability of the complications and fault on the part of VA personnel are not addressed.  Further, the Board notes that neither D.G.R., M.D. nor the July 2005 VA physician reviewed the Veteran's VA claims file or provided any reasoning for their stated opinions.  See generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Morris v. West, 13 Vet. App. 94, 97 (1999); Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Nonetheless, in the framework of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361, such a causal relationship is moot without evidence of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA medical professionals.  

With respect to carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, the Board notes that there are three medical opinions of record; all of which are unfavorable to the Veteran's claim.  

The April 2006, July 2009 and March 2010 VA examiners clearly stated that there was no evidence that the March 24, 2005 or March 29, 2005 operation reports and/or resulting treatment notes reflected evidence of carelessness, negligence, errors or judgment, lack of proper skill, or fault on the part of VA personnel.  The reports of these VA examinations are uniform in asserting that VA professionals discharged their duties in an appropriate manner.  See the April 2006, July 2009 and March 2010 VA examination reports as well as the June 2006 addendum.  Specifically, concerning the Veteran's statement that his IV was not changed in a timely manner in connection with the March 29, 2005 thrombolectomy, the March 2010 VA examiner noted that his IV was heparinized and flushed on a daily basis because of his poor peripheral access.  The March 2010 VA examiner further noted that the only other options were to utilize "cut down" or "central line" procedures, both of which would only be used in an "extreme case."  See the March 2010 VA examination report.  

The Board notes that the Veteran and his representative have asserted that the VA medical professional who conducted the March 24, 2005 aortogram acted with negligence by utilizing an angio-seal.  See e.g., the February 2011 Brief from the Veteran's representative.  In support of this assertion, the Veteran has submitted medical treatise evidence in the form a pamphlet on angio-seals and Internet articles.  

This assertion was contradicted by the July 2009 and March 2010 VA examiners who noted that use of an angio-seal would only be precluded if there was a puncture to the superficial femoral artery.  Upon review of the Veteran's complete VA claims file, to include the March 24, 2005 operation report, the July 2009 and March 2010 VA examiners  noted that the Veteran's superficial femoral artery had not, in fact been punctured.  Further, the VA examiner noted that "aortogram with run off noted that the right superficial femoral, profunda, popliteal and trifurcation arteries all appeared normal at the time of the procedure."  See the July 2009 and March 2010 VA examination reports and the March 24, 2005 operation report.  

Concerning the medical treatise evidence submitted by the Veteran, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Internet article and pamphlet submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's claim.  As noted above, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert and Tirpak, both supra.  Furthermore, the cited premise of these articles was noted and addressed by the VA examiners who indicated that use of the angio-seal was not medically precluded in the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.

Turning to the matter of forseeability, the July 2009 and March 2010 VA examiners noted that the Veteran's signed consent forms in connection with both of his surgeries were associated with the Veteran's VA claims file.  Further, the VA examiners noted that, while unfortunate, such complications do occur and were explained by the VA professionals.  See the July 2009 and March 2010 VA examination reports.  

There is no competent evidence to the contrary on these points.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, but he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, the competent and probative evidence establishes that the Veteran's additional neurological symptomatology of the left lower extremity and left hand/wrist are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010).

In sum, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for nerve damage to the left leg and left wrist/hand, as a result of a surgical procedures provided at a VA medical facility in March 2005 is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


